 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDVega Industries,Inc.andInternational Union,UnitedAutomobile,Aerospace and Agricultural Imple-mentWorkersofAmerica'(UAW). 'Case18-CA-3730,-2,-3November 7, 1973DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn June 28, 1973, Administrative Law Judge PaulL.Harper issued the attached Decision in thisproceeding. Thereafter, the Respondent, the GeneralCounsel, and the Charging Party filed exceptions andbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision' in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.2The Administrative Law Judge found, and weagree, that the Respondent violated Section 8(a)(1) ofthe Act by threatening to withhold plantwide wageincreases and improvements in fringe benefits be-cause the Union filed unfair labor practice charges.The General Counsel excepts to the AdministrativeLaw Judge's failure to include in his recommendedOrder a provision prohibiting Respondent from thusviolating the Act. We find merit in this exception andwill so modify the recommended Order.ORDERPursuant to Section 10(c) of- the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order, of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Vega Industries, Inc., Mt. Pleasant, Iowa, itsofficers, agents, successors, and, assigns, shall take theaction set forth in the said recommended Order, asmodified below.1.Insert the following as paragraph 1(b) andreletter the present subparagraph (b) as (c):"(b)Threatening to freeze wages because of anylawful action by the Union, including the filing ofunfair labor practice charges."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.207 NLRB No. 16iThe Administrative Law Judgefound, and we agree, that theinterrogation of employees conducted by Respondent's attorney should notbe held violative of Sec.8(a)(1) of the Act In so concluding,we rely solelyon the fact that, were we to accept the offer of proof made in thisconnection,itdoes not appear that the attorney's questioning exceededBoard standards for legitimate interrogation or was otherwise coercive.2The AdministrativeLaw Judgeinadvertently referred to an earlier caseas numbered18-CA-3730,which is the number of the present case. Thecorrect citationis I8-CA-3472.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which all sides had theopportunity to present their evidence, the NationalLabor Relations Board has found that we, VegaIndustries, Inc., violated the National Labor Rela-tions Act, and has ordered us to post this notice andadvise you as follows:Section 7 of the Act gives all employees theserights:To engage in self-organization;To form, join, or help unions;To bargain collectively through a repre-sentative of their own choosing;To act together for collective bargainingor other mutual aid or protection; andTo refrain from any or all of theseactivities.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT threaten to freeze, wages becauseof any lawful action by the Union, including thefiling of unfair labor practice charges.WE WILL NOT unlawfully discharge or in anyotherway discriminate against any employeebecause of his union interest or activity.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, to formlabor organizations, to join or assist InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America (UAW),orany other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other mutual aid orprotection, or to refrain from any and all suchactivity, except to the extent that such rights maybe affected by an agreement of employment asauthorized in Section 8(a)(3) of the Act, asamended.WE WILL pay to Thomas Holmes and LarryParker backpay for any loss of pay they may havesuffered as a result of our discrimination againstthem. VEGA INDUSTRIES, INC.15WE WILL expunge from our records all pastwarning notices to Thomas Holmes includingspecifically those dated January 18, 1972, andFebruary 8, 1972, and we will not in any mannerwhatsoever give any consideration to such noticeswith respect to his future employment with ourCompany.WE WILL offer to Thomas Holmes and LarryParker immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority and other rights andprivileges previously enjoyed.All our employees are free to become, or free torefrain from becoming, members of any labororganization.VEGAINDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its. provisionsmay be directed to -theBoard'sOffice, 316 Federal Building, 110 SouthFourth Street, Minneapolis, Minnesota 55401, Tele-phone 612-725-2611.DECISIONSTATEMENT OF THE CASEPAUL L. HARPER, Administrative Law Judge: Uponcharges filed by the aforenamed Union on November 20and 24, 1972, the General Counsel issued a complaint onFebruary 14,, 1973, alleging unlawful interrogation, threats,and the discriminatory discharges of three employees inviolation of Section 8(a)(l) and (3) of the Act. On March 4,1973, General Counsel issued an amendment to complaintalleging Respondent refused to grant wage increases andimprovements in fringe benefits because the Union filedthe subject unfair labor practice charges. Respondentdenies the commission of unfair labor practices. A hearingwas held in Mt. Pleasant, Iowa, on April 12, 13, 26, and 27,1973.Upon the entire record, 'including my observation of thedemeanor of the witnesses and upon consideration of thebriefs, I make the following:FINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent is a New York corporation with a plant inMt. Pleasant, Iowa, where it is engaged in the manufactureof indoor fireplaces. Respondent's interstate purchases andsales respectively exceed $50,000 annually. I find thatRespondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is undisputed, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESChronology of Pertinent EventsVega is a manufacturing concern and, according to itsmanager, E. K. Scott, "manufactures a full line of heatcirculating, zero clearance fireplaces, with chimneys and allaccessories," including also "woodburning fireplaces." Atmaterial times to this proceeding, Respondent employedabout 320 employees in its factory at Mt. Pleasant, Iowa.Scott has been the chief executive officer of manufacturingsince the latter part of 1971. Apparently, during thesummer of 1971, the Union (Charging Party herein) madean attempt to organize Vega's employees in Mt. Pleasant.Thomas Holmes, one of the three alleged discriminatees inthis case, became interested and active in the Union at thistime. In November 1971, one employee was discharged,another suspended, and Holmes in January or February1972 received two written warnings. The discharge,suspension, and warning notices to Holmes were thesubject of a charge filed by the Union and a complaintissued in Case 18-CA-3472. Subsequently an all-partyinformal settlement agreement was executed and approvedon June 27, 1972. The only relevance of the settlementagreement to this proceeding is its provision "We [Respon-dent] will withdraw and rescind the warning notices toThomas Holmes . . . ." The complaint in that case allegedthat the warning notices to Holmes resulted from his unionor other protected activities. However, the merits of suchallegations form no basis for findings and conclusions inthis case.On January 17, 1972, the Union addressed a letter toRespondent notifying Respondent of,the identity of theirin-plant organizing committee. Some 10 employees signedthis letter as members of such committee. The signaturesincluded that of Thomas Holmes. Significantly, it did notinclude the signatures of the other two alleged discrimina-tees,Murphy Evans and Larry Parker. As the letter hassome relevancy to the discharge of Holmes, It will bediscussed more fully below.Sometime in October 1972, Scott called some 12 or 13employees into one of the plant offices where Respondent'sattorney questioned them about certain alleged statementsof their union representative at a union meeting. Thestatementswere considered slanderous by Respondent,and the interrogation purportedly was,gather informa-tion and perhaps evidence for state court action if, soindicated by the interviews, This episode formed the basisfor one of the issues of this case and will be treated morefully below.On October 13, 1972, the Union filed a representation 16DECISIONSOF NATIONALLABOR RELATIONS BOARDpetition and, on October 30, 1972, notified RespondentthatHolmes would appear at the representation hearing.On November 16, 1972, Holmes was discharged. MurphyEvans and Larry Parker were discharged on November 20,1972.The election was scheduled to be conducted on Decem-ber 12, 1972. On December 6, 1972, Respondent addresseda letter to all employees informing them,inter alia,that"wage increases and improvements in fringe benefits arefrozen by the union's action" (refusing to sign a request toproceed with the election and filing the subject charges).This being one of the subsidiaryissues,it is discussed morein detail below.IssuesThe primary issues concern whether or not ThomasHolmes, Murphy Evans, and Larry Parker were dischargedbecause of their interest and activities on behalf of theUnion or for the reasons asserted by Respondent.Subsidiary issues include (a) the complaint allegationthat "Scott interrogated employees in his office concerningtheir attendance at Union meetings and what was said atthesemeetings"; (b) -"Scott and Sammons threatenedemployee Thomas Holmes that if he went to the plant orthe parking lot with the Union representative, he would getseriously hurt"; and (c) "Scott told employees by letter andat a meeting . . . that it [Respondent] could not grantwage increases and improvements in fringe benefitsbecause the Union filed unfair labor practice chargesagainst Respondent."The Alleged Interrogation by E. K. ScottSometime in October 1972, some 12 or so employeeswere called into an executive office at the plant during theworkday. There they were- interviewed by Respondent'scounsel, John Bacheller, Jr., in the presence of ManagerScott. Only two witnesses were called by General Counselin support of this complaint allegation and it was obviousfrom the testimony that Bacheller, not Scott, had done allthe interrogating.Respondent's counsel contended itwould thus be necessary for him to testify on behalf of hisclient and for ethical reasons felt obliged to withdraw ascounsel- if it became necessary to so testify. At that givenpoint,General Counsel did not move to amend thecomplaint to substitute the name of Respondent's counselfor that of Scott's, contending Scott was present through-out the interviewsandaccordinglyRespondentwasresponsible for the alleged unlawful interrogation? Underthese circumstances, I permitted General Counsel to makean offer of proof in question and answer form and reservedruling on Respondent's objection. I have now consideredthe arguments of counsel, at the hearing and in their briefs,and hereby reject the offer of proof and sustain Respon-dent's objection.However, even if I were to accept the offer of proof Iwould find the evidence insufficient to sustain theallegation of unlawful interrogation in violation of the Act.1Before the hearing recessedon April 13,1973,counsel for GeneralCounsel announcedhe would considersuch a motion to amend during therecess before the hearing resumed onApril 26. Apparentlyhe elected not toOf the two witnesses who testified concerning this episode,one had very little recall on direct examination of thedetails of the interview. He testified that Respondent'scounsel "said he heard I was at a union meeting in town... " and "was there anything that was said at the meetingthat would go against the company or harm them in anyway. I said `No, there was not: ... " On cross-examina-tion, the witness recalled that "... I do remember yousaying that I don't have to answer this if I don't want. Imean it is up to myself." He further recalled thatRespondent's counsel stated, "I will not ask you for andyou should not volunteer any information concerning yourpersonal feelings or activities respecting the union."The second witness called by General Counsel also hadscanty recall on direct examination., He testified, ". . . thelawyer did all the talking . . ." and stated, "I heard youwere at the meeting, and did I hear the union man sayanything about the company trying to buy the governmentman off to keep the union out . . . I said no . . . then Don(Scott) says to go back, it was my lunch hour.' On cross-examination, the witness was asked many questions aboutwhether or not he was apprised of his rights, the voluntarynature of the interview, the reason for the interview, andother such questions clearly indicating Respondent hadtaken meticulous care to follow theBlue Flash2safeguardswhile interrogating its employees concerning reportedconduct of a union representative which, if true, mighthave constituted slander against the employer. It may beunderstandable that rather unsophisticatedwitnesses re-tained from such an interview only their impression theywere asked generally about their attendance and what wassaid at a union meeting, but such impressions as recalled intheir testimony are not necessarily convincing proof thatonly such general and limited remarks were made or thatthey were in fact made in the mariner described. Theiradmissions on cross-examination convinces me that Res-pondent did not overstep the bounds of Section 8(a)(1) ofthe Act. I have considered General Counsel's argument inhisbrief that this interrogation took place before thesubject charges were filed and therefore the rationale forpermitting Respondent's attorney to question employees,namely to prepare for trial, is of doubtful applicability.Further, I have considered the argument of counsel for theCharging Party that, even if the Employer gave theBlueFlashcaution, such precautionary procedure applies onlyto Board actions. It is also true that the purpose of theinterrogation, as it was inBlue Flash,was not toascertainwhether the Union represented a majority of the employeesso that Respondent would know whether or not it wasobligated to bargain with the Union. Nevertheless, Ibelieve the arguments noted above are too restrictive andthat the primary question in any event is whether or notsuch interrogation constituted unlawful interference orcoercion.Under the circumstances described by thetestimony of record, I would conclude that the conduct ofRespondent here in question falls short of interference orcoercion. As I have rejected the offer of proof,there is noevidence of record to support the allegations contained indo so, as no motion toamend was made at the resumed hearing.a Blue Flash Express, Inc.,109 NLRB 591. VEGA INDUSTRIES,INC.17paragraph 7(a) of the complaint and, accordingly, Irecommend dismissal of this portion of the complaint.The Alleged Threat of BodilyHarm to HolmesThe complaint contains the allegation that "on or aboutNovember 16, 1972 [date of Holmes' discharge] Scott andSammons threatened employee Thomas Holmes that if hewent to the plant or the parking lot with the Unionrepresentative, he would get seriously hurt." Scott, Sam-mons, and Holmes were the only persons present duringthe termination interview.Holmes testified that on November 16, 1972, he wassummoned to the office of Plant Manager Scott by hisimmediate supervisor, Gerald Sammons, who accompa-nied him to the office. After being told he was beingterminated from his employment and the reason therefor,Holmes testified that Scott said to him:All right ... since you are no longer with thecompany, I would like to give you advice, and if yourepeat it I will deny it.... if you are caught in theparking lot or anywhere in the plant you will be hurt.To this strongly worded alleged threat of bodily harm,Holmes testified that he replied, "When do you want me topunch out?" Scott, according to Holmes, looked at hiswatch and Gerald Sammons and said, "It is almost quittingtime now. Do it at your convenience."Scott denied making the alleged threatening remarkattributed to him by Holmes. There is thus a sharpcredibility issue as to whether or not the threat was actuallymade. Supervisor Sammons corroborated Scott's testimonyin this regard. Scott impressed me while testifying as beingamild-mannered genteel person and he appeared to bemaking every effort to relate what was said in thetermination conversation to the best of his recollection. Athreat of physical violence is completely incongruous withhis personality in my opinion. Although I have elsewherediscredited portions of his testimony relating to this sameconversation, I credit Scott's denial that he made thethreatening remark attributed to him by Holmes.My best judgment is that if any remark of a similarnature to that alleged was made it was either misunder-stood or misinterpreted by Holmes, or was not made at all.Moreover, it seems to me inherently improbable that,following such an overt threat of bodily harm, Holmeswould merely have replied, "When do you want me topunch out?" The burden of proof is upon the GeneralCounsel. I find that the allegation Respondent violated theAct by making a threat of bodily harm to Holmes if hereturned to the plant or parking lot has not been sustained.Accordingly, I recommend this allegation of the complaintbe dismissed.Scott'sAlleged Threat of ReprisalsBecause theUnion Filed Subject ChargesAn amendment to the complaint was filed March 14,1973,alleging that on or about December 6, 1972,Respondent,by E. K.Scott, told employees by letter and ata meeting with employees in the plant that it could notgrant wage increases and improvements in fringe benefitsbecause the Union filed unfair labor practice chargesagainst Respondent.In support of this allegation, employee Jerry, Fulktestified that at this meeting Scott said, "that since theUnion filed charges against the Company that there wouldbe no more plant raises until all this was settled and thatcould last anywhere from 2 months to 2 years."Employee Charles John Baucek on cross-examinationtestified as follows:Q.Itwas within the context the Union had filedcharges and now we are not going to have an election,is that what he was saying to you in that speech onDecember 6?A. I wouldn't say that was all he had to get across.Q.Didn't he say he couldn't give a general plantraise as long as the election issue was pending andwasn't disposed of?A.Yes.Q.Did he say absolutely this thing is going on for 2years, the Company will not accept the outcome of anyhearing, or did he he say it could go on as long as 2years?A.No, he, was fairly definite. He said in alllikelihood either side would litigate and it would mostlikely be 2 years before there would be any generalplant raises.In order to conclude what was probably said at theDecember 6 meeting, it is helpful to review some of thelanguage contained in the December 6 letter to allemployees. The letter in pertinent part reads as follows:Since scheduling the election the Union has filedseveralunfair labor practice chargesagainstVega.Unfair labor practice chargesare simply onesidedallegations.These allegations must be investigated bythe N.L.R.B. with both sides giving evidence. Based onthe conclusion of the N.L.R.B. the charges are eitherdismissed or there is a trial, all of which is timeconsuming.When and if there is an election conducted isdependent on many things, including the action of theUnion and the NLRB. The election could be conduct-ed 2 months from now or 2 years from now.Unfortunately, wage increases and improvements infringebenefits are frozen by the Union's action.No changes canbe made until this whole matter is resolved. [Emphasissupplied.]Respondent would draw a fine line between freezing ofemployee benefits because of the Union's action indelaying election procedures and the Union's action infilingunfair labor practices. Scott in his testimonyconcerning the speech to employees testified that he toldthe employees ". . . it was on counsel's advice that whenan election is pending no changes may be made in wages orother benefits without endangering the filing of an unfair 18DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor practice charge." Scott specifically denied that hetold the employees the Company would not grant wageincreasesand improvements for fringe benefits because theUnion filed unfair labor practice charges against theCompany. This denial however must be weighedagainstthe language contained in the Respondent's letter ofDecember 6, as well as the testimony contained in therecord regarding Scott's speech to the employees. It is cleartome that the message conveyed to its employees not onlyreferred to the Union's refusal to sign the request toproceed with the election but also referred to the fact thatthe Union had indeed filed unfair labor practice chargesagainst Respondent. That no real distinction existed, eveninScott'smind, is buttressed by Scott's testimony inresponse to a question by his own counsel. "I made thestatement that the Company could not grant any increasesbecause they could not grant them in the pendency of anelection, and the election was being held up because of theunfair labor practice charge. "(Emphasis supplied.)During the pendency of a question concerning represen-tation the employer's position regarding economic action isno doubt made more difficult than at othertimes. Indeciding on an appropriate course of action, he acts at hisperil if he makes the wrong choice. Where, as here, he is ofthe view, or has reason to believe (since the Union did notfilewith the Regional Director a request to proceed withthe election) that the Union does not represent a majorityof Respondent's employees in an appropriate bargainingunit,tobargain with the Union over the matter ofplantwide raises may result in Respondent being held tohave violated Section 8(a)(2) of the Act. To institute theraises without discussing such action with the Union placesRespondent in jeopardy of a possible filing of violation ofSection 8(a)(1) of the Act.N.L.R.B. v. Exchange PartsCompany,375 U.S. 405, 409 (1964).However, the fact that Respondentis in a tenuousposition because of the pendency of a question concerningrepresentation among its employees affords no justificationforwrong choices which may overstep the boundsproscribed by the Act. The Respondent's legal duty duringthe period in question was to so conduct itself in a manneras it would if the Union was not involved with itsemployees.InChampion Pneumatic Machinery Co.,152 NLRB 300,the Board held that on the circumstances of that case thegranting of benefits during the pendency of a questionconcerning representation (objections to the election werepending) was not for the purpose of affecting the pendingrepresentation proceeding.As in the subject case, theBoard recognized that an election might be pending forseveralyearsduring the processing through appelatelitigation of an unfair labor practice case which must beresolved before the election is conducted. The Board alsorecognized that developing economic factors during suchperiodmight render wage adjustments advisable andnecessary, and that the law does not require a holding thatany such adjustment made while an election is pending isautomatically an unfair labor practice.Itmust be also noted that Respondent continued tomake periodic merit increases to its employees during thissame period of time it announced the plantwide wagefreeze.Insofar as its relationship with the Union isconcerned,it is difficult to see the distinction between thetwo kinds of benefits, and no satisfactory explanation ofthisdistinction ismade in the record. Under all thecircumstances,I find that Respondent's announcement toits employees of a plantwide freeze, verbally and in writing,was not due to a good-faith concern that it might violatetheAct but, rather, due to a desire to impress upon itsemployees that it was the "union's action" (the admittedlylawful refusal to sign a request to proceed with thescheduled election and filing the subject unfair laborpractice charge) that forced Respondent to announce sucha wage freeze. The message to the employees was clear thattheemployerwould have continued the granting ofplantwide wage increases and other benefits except for thefact that a union was in the picture. It is well establishedthat such conduct violates Section 8(a)(1) of the Act. SeeTheGatesRubberCompany,182NLRB 95;Dorn'sTransportation Company, Inc.,168 NLRB 457.The Discharge of HolmesHolmes was first employed by Vega in January 1971. Hewas discharged November 16, 1972. During the summer of1971,he became active in the Union's campaign toorganizeVega's employees and continued his interest inthe Unionuntilhis discharge. Sometime in January 1972,Holmes signed a letter dated January 17, 1972, along withnine other employees addressed jointly to the RegionalDirector of the Board's office in Minneapolis and theRespondent. The letter was typed on a union letterheadand mailed in an envelope showing the Union's address.The contents of the letter informed the addressees that thesignatory employees were members of the Union and alsoleaders of the Union's in-plant organizing committee.Respondent made much ado about this letter at thehearing concerning its receipt and its contention that it wasnot opened by any agent of Respondent; therefore-ranthe argument-it was unaware of the contents of the letterand the identity of the in-plant employee committee priorto its receipt in evidence at the hearing.PlantManager Scott testified that upon receiving theletterhe immediately phoned Respondent's counsel forinstructionsas to itsdisposition.Upon such instructions,Scott contacted Local Attorney Elgar and requested anappointment at the latter's office in Mt. Pleasant. Scottthen took the letter,stillunsealed, and drove over toElgar's office.He was accompanied in this mission byProductionManager Arnold. Elgar, according to thetestimony of both Scott and Elgar, got into the back seat ofScott's car, was handed the envelope, and upon Scott'sinstructions got out of the car and, away from the presenceof Scott and Arnold, opened the letter. He then ap-proached Scott and told him that the letter was from theUnion "bearing signatures," but he did not reveal thenames of those persons whose signatures appeared on theletter.Upon further instructions from Scott, he then tookthe letter to his private law office and placed it in the officesafe,where it remained until the hearing. As there were nootherwitnessesto this episode, the testimony of Scott andElgar stands uncontradicted. I have no reason to discrediteither Scott or Elgar and find the events occurred as VEGA INDUSTRIES, INC.described in their testimony. Obviously, General Counselintroduced the letter to attempt to show Respondent hadknowledge of Holmes' interest and activities in the unionorganizing campaign; but I find, based on the creditedtestimony of Scott and Elgar, that the evidence containedin this record does not establish that Respondent learnedof Holmes' union interest and activity through this letter.This finding, however, does not entirely dispose of theletter episode, nor of Respondent's knowledge of Holmes'interest and activity in the Union.It seems to me that such bizarre manipulations engagedin by Respondent upon receipt of a rather routine letterfrom the Union clearly reveals its innermost antipathy forthe Union and the concomitant organizational activities ofits employees. Certainly it cannot be said that Respondenthandled the letter in question in a routine business fashion.The question must be asked, and answered-why then didRespondent engage in such weird manipulations uponreceiving the letter? It is clear to me that Respondent didnot intend to treat with the Union in a routine business-likemanner. Respondent's aversive reaction upon receiptof the Union's letter compels the conclusion it not only wasopposed to the organization of its employees but intendedto take measures to avoid dealing with the Union asrepresentative of its employees.As to Respondent's knowledge of Holmes' union interestand activity, I have little difficulty in finding thatRespondent was fully aware of this fact long beforeHolmes was discharged. I also believe and find thatHolmes' renewed activity shortly before the scheduledrepresentation election, rather than the several assertedreasons contended by Respondent, precipitated his dis-charge.Holmes' activity in attempting to organize the employeesof Respondent is well demonstrated by credible testimonyin the record. He was involved in the Union's campaign asearly as the summer of 1971, serving as cochairman of thein-plant employee committee and later as chairman. Hisactivities included handbilling, talking to other employeesabout the Union, getting union authorization cards signed,and attending and conducting meetings. Much of thisactivity was performed rather openly. Sometime in Januaryand February 1972, Holmes received written warningnotices which were placed in his personnel file. About thesame time, the then chairman of the in-plant employeecommittee was discharged and another employee suspend-ed.As a result, the Union filed charges and the Board'sMinneapolis office issued a complaint against Respondent.This complaint (Case 18-CA-3730) alleged,inter aliathat"On or about January 18, 1972, and again on or aboutFebruary 8, 1972, Respondent issued written warningnotices to employee Holmes," and contained the usualconclusionary paragraphs that Respondent engaged insuch acts and conduct because of the union membershipand activities of Holmes. The case was settled informallyjust prior to the opening of the hearing. The settlementagreement contained the provisions insofar as it pertainedtoHolmes, "We [Respondent] will withdraw and rescindthe warning notices to Thomas Holmes ..... Notice toemployees containing this provision was posted on Res-19pondent's bulletin board for the required 60-day postingperiod. There is no question but that Respondent's plantmanager, Scott, knew about and participated in theseproceedings; he testified that the terms of the settlementwere explained to him by Respondent's attorney Bachellerand that he agreed to these terms. While the settlementagreement admits no unlawful conduct by Respondent(although it did not contain a nonadmission clause), I amconvinced nevertheless that, if Scott was not previouslyaware of Holmes' union interest, he was well aware of it atthe time the settlement agreement was executed. Moreover,there is other evidence that Respondent, through certainother supervisors, was aware of Holmes' activities. Forexample,Lloyd Fowler, departmental supervisor, andHolmes' immediate supervisor before his transfer to theinsulation department, admitted that he knew as early asthe fall of 1971 that the U.A.W. was trying to organize theplant and that he had seen Holmes distribute union leafletsin the parking lot. Moreover, Holmes testified that, whenhe got a second warning notice in February 1972 (fortalking to other employees during working time) and heprotested this action to Fowler with the argument that itwas not unusual for employees to speak to other employeesat their machines, Fowler replied, "I am not singling youout because of the union, but I am writing you up andgiving you a warning." As this testimony is undenied in therecord, I find that it occurred as described by Holmes.Holmes also testified that sometime in the fall of 1971, hehad a conversation with Fowler concerning the unioncampaign at that time. According to Holmes' testimonyFowler said to him, "Well, inan organizingdrive like thissomeone always gets hurt, I hope it is not one of the peopleinmy department." Fowler in his testimony recalled theconversation but testified that Holmes had said if theunion campaign was a success they would probably haveto strike in order to get a contract, whereupon Fowlerreplied, "Yes, this is the trouble with those things . .somebody always gets hurt, and I hope it is not m}people." The slight variations in their respective testimonyis of little significance. Even assuming Fowler's version tobe the more accurate, it nevertheless reveals Holmesinterest in the Union and Respondent's knowledge of thafact.Holmes testified about a conversation with thenProduction Superintendent Warren V. Joyce in Octobe1972,3 in which he expressed unhappiness over his transfeto the insulation department and suggested his unionactivitiesmight have had something to do with it and tha"If I have to stay in insulation I would just as well qui..." to which Joyce replied, "Did you ever stop to thin]that [they] might be accomplishing their goal if you quit?Joyce denied this last remark but admitted in a vagu,manner that the conversation contained some mention ohave implied it or said something about his activity, butcan't really remember anything specifically said." Joycwas even more vague and evasive on cross-examination.creditHolmes' version of this conversation over that oJoyce. Both Fowler and Joyce are admitted supervisors. Iiswell settled that the knowledge of a supervisor is imputeto the employer. SeeProtective Coatings, Inc.,170 NLRI3 Joyce had becomeassistant plant manager at the time of the hearing. 20DECISIONSOF NATIONALLABOR RELATIONS BOARD647. I find that Respondent was fully aware of Holmes'interest and activities in the Union prior to his discharge.As noted above, Holmes was discharged on November16, 1972. He began his employment with Vega on January11, 1971, in the fabrication department. Until January1972, he had received no written warnings concerning hiswork performance and as a matter of fact received periodicmerit raises until his discharge. His last merit increasecame in September 1972. In January 1972, he had beeninterviewed by management officials for a possible role insupervision. During the same month, Holmes signed the in-plant committee letter discussed above. In January andFebruary 1972, he received his first warning notices. Onthe basis of unfair labor practice charges filed by theUnion, a complaint was issued alleging that the warningnoticesgivenHolmes were discriminatorily motivatedbecause of his union activities. As a result of an informalsettlement agreement, the warning notices were rescinded.The first notice resulted from a mistake Holmes had madein running certain parts in fabrication. He testified, "Therewas rights and lefts, and I run them all one way." Thesecond notice pertained to Holmes' talking to otheremployees at their machines.4 Sometime in the summer of1972, he was transfered from the fabrication departmentunder Lloyd Fowler to the insulation department underGerald Sammons. Holmes was selected along with four orfive other employees, the basis of selection allegedly beinglow production. However, Holmes at this point had neverbeen warned about low production and there is evidencethat his production was not as low as some others in thedepartment. All except Holmes eventually returned to theirold jobs. It was not alleged in the complaint that thetransfer or the refusal to return Holmes to his old job wasdiscriminatory. Itwas not until October 3, 1972, thatHolmes received another warning notice along with severalother employees for "quitting work early." On October 13,1972, he received a warning for "horseplay." No otherdisciplinary warnings were given to Holmes between thisdate and the date of his discharge on November 16, 1972.As a result of the Union's campaign, it filed a representa-tion petition in Case 18-RC-9292 on October 13, 1972.Thereafter, the parties signed a stipulation for consentelection scheduled December 12, 1972, but the subjectcharges blocked the election as the Union decided not tosign a request to proceed with the election.Holmes testified that, on November 16, 1972, hisimmediate supervisor, Sammons, accompanied him to theoffice of Plant Manager Scott. When they entered theoffice, Scott, according to Holmes, said, "No sense beatingaround the bush, I will get to the point. You heard aboutBud Joyce leaving us . . . we feel we no longer need youeither.You have been involved in horseplay, you have alow rate, and we don't like your company attitude. And ata future date if we feel it necessary I am sure we can dig upmore." To this Holmes remarked, "You knew before youcalledme in here I would be getting in contact with theNational Labor Relations Board." Scott then said, accord-ing to Holmes,"I kind of figured that,but others have triedit . . . GlenHeady tried it and you don't see him aroundhere,do you? . . .I am going to do anything I can to keepthe union out." Holmes testified that Scott then made thethreatening remark discussed elsewhere in this report. Ihave already stated my reasons for finding thatScott didnot make the threatening remark. However, although Scottdeniedmaking the comment about doing anything hecould to keep the Union out, I credit Holmes'testimony inthis respect over Scott's denial.There was nothing aboutthe demeanor of either witness on which to base thisfinding,but it is reached after consideration of all thetestimony in the record relating to Respondent's reactionsand attitudes toward the Union, especially Scott's handlingof the Union's January 17 letter as well as his letter andspeech to all employees on December 6 all of which reflecthostility towards the Union. Although union hostility onthe part of an employer is not in and of itself an unfairlabor practice,such animus is a significant factor to beconsidered in evaluating the reason for an employee'sdischarge.N.L.R.B. v. GeorgiaRug Mill,308 F.2d 89, 91(C.A. 5, 1962).Holmes' immediate supervisor,Sammons,testified ondirect examination regarding the reasons for Holmes'discharge.At one point, he testified it was he who made thedecision,at another,that during the exit interview in whichScott,Sammons,and Holmes were present"At that timewe decided to terminate him." Sammons states as hisreason for the termination action against Holmes that he..noticed that Tom, a lot of times, was not at hisstation...also, he kept telling the people,more or lessbossing the other people around . . ." and that otheremployees reported to him "that Tom made the statementto them to slow down and not to break their back for thecompany."Sammons testified that after he heard thesereports from other employees he went to the personneloffice,got Holmes'record, "went to Don Scott'soffice,and we reviewed his record.At that time, we decided toterminatehim." Admittedly,no warning notices had beengiven to Holmes because of the"reasons" for his discharge.Although Sammons testified the "reasons"forHolmes'discharge was being away from his work station,bossingother employees, and telling other employees to slowdown,he testified that, at the exit interview,"We told Tomwe were getting rid of him because of his low productivity,and we reviewed his record with him and brought up theother things that were in his file that the other foremen hadwritten up on him...: . (Presumably including thenotices which had been"rescinded" by the terms of thesettlement agreement hereinbefore.) An effort was made atthehearing to show some connection between lowproductivityand being away from his work station. Iassume there is a connection, but it has no effect incorrecting the obvious inconsistencies in Sammon's testi-mony and its contradictions to that of Scott.With respecttoHolmes being away from his work station,Sammonstestifiedhis only action regarding this conduct was "I4There was no showing Holmes had more or lesswarning notices thannoticesfor the purported purposeof refuting certain testimonyof Holmes toother employees. The rule of thumb was one verbal and threewrittentheeffect he had been undulysingled out in being given warning notices fornotices before discharge, but it was observedin thebreach more than inconduct other employeeshad engaged in but received no warningnotices.practice.Besides,Respondent introduced volumuous records of such VEGA INDUSTRIES, INC.21talked to him briefly on this one day." Respondentintroduced no evidence to establish the allegation thatHolmes'bossed other employees. It became clear at thehearing that Holmes merely told, as he was supposed to do,thematerial handlers where to place material near hismachine when he was in the fabrication department.Likewise, there is no probative evidence to establish theallegationthat Holmes told other employees to slow down.To the contrary, there is uncontradicted evidence that hedid notengagein such conduct. It is thus clear to me, and Ifind, that the reasons asserted by Sammons for thedischarge of Holmes are pure pretext.Compared to Sammons' testimony regarding Holmes'discharge, Scott testified regarding the exit interview withHolmes as follows: "I said to him [Holmes] that because ofhis continual attitude of complaint, because he was absentfrom his work station, because he had received reprimandsin the past, we considered him not salvageable as anemployee and we were therefore terminating him."Significantly, Scott admitted that the two written warningstoHolmes in January and February 1972, which were"rescinded" by the terms of the settlement agreement inCase 18-CA-3730, were considered in making the decisionto terminate him on November 16, 1972. In this connec-tion, he testified, "I may have agreed to rescind them. Ididn't agree to forget them." Scott testified, at variancewith the testimony of Sammons, that when he, Scott, askedSammons hisreasonsfor wanting to discharge Holmes,Sammons replied that "Holmes was absent from his workstation, that he was. chronically complaining about, as Irecall,where the material handler was placing the cartons,he continually complained about working in that depart-ment and wished to return to 502,and Ibelieve he used theterm just had a bad attitude: " Still at more variance withthe testimony or record concerning Holmes' discharge,already distorted by mutually inconsistent and contradic-tory testimony of Respondent's witnesses, is the notationon Respondent's records entitled "Factory Termination"which shows Holmes was "discharged because of lowproduction-horseplay-breaking companyrules."In considering all the record evidence concerning the'discharge ofHolmes, especially the inconsistent andcontradictory testimony of Respondent's witnesses, thevariation in the stated grounds for his discharge, and thetiming of his discharge, I find that Respondent's assertedreasons forhis discharge are pretextual.5 I further concludeand find that Respondent had knowledge of Holmes'rather extensive interest and activity in the Union, wasopposed to the organizational efforts of its employees, andin order to discourage such activities discharged Holmes inviolation of Section 8(a)(3) and (I) of the Act.Murphy EvansEvans was first employed in the fabrication departmenton the night shift in May 1972. She was arsferred to thewelding department about the first part of November 19725N.LKB. v C. W. Radcliffe and W W. M dke, copartners d/blaHomedale Tractor & Equipment Company,211 F.2d 309, 314, 315 (CA. 9,1954).under Department Foreman Kauffman. After a total ofabout 5 months' employment with Respondent, she wasterminated November 20, 1972.For reasons set forth below, I find that Evans wasdischarged for reasons other thanher interestand activityin the Union. In the first place, her union activities wereminimal. Secondly, there is no probative evidence in thisrecord to establish that any supervisoryor managementofficial knew about such activities prior to her discharge.According to her own testimony, "... it took me fromMay to September to findsomeone onthe union thatwasn't afraid to tell me where to get a cardto sign." ShetestifiedHolmes gave her a cardto sign andadditionalcards to get signed by other employees. She succeeded ingetting eight or nine cards signed, but there is no evidencethat this activity became knownto management.The sameis true with respect to distributingunion leaflets "in therestrooms and on machines during lunch."About 2 weeks prior to her discharge, Evans wastransferred to the welding department. I find much of hertestimony concerning the factsleading toher discharge tobe self-serving and unreliable. Also, her demeanor whiletestifying revealed an emotional involvement with respecttoher employment relationship with Respondent. Hertestimony regarding the transferwas slantedtoward theidea that she had been unduly persuaded by certainmanagement representatives, particularly Personnel Direc-torHussey. She testified that Hussey came to hermachineone day and "asked me if I never read the bid sheet anymore."It is clear,however, from her own testimony thatshe had previously inquired about other potential jobopenings. Thus, she testified, "When I hired on I asked himabout those higher-paying jobs ...." Her testimony that"He [Hussey] glorified it, 'told me what the job was, howthey needed perfectionists in that job" that "I'd get ninehours a day and a raise soon and he needed me there ... "impresses me asbeing largely self-serving.In any event,Evans acknowledged that she requested the transfer andwas transferred to welding under Supervisor Kauffman onNovember 6, 1972.From November 6 to November 20, 1972, when she wasterminated, Evans testified to one episode after another ofproblems on the job. She admittednumerous mistakes butattributed these to lack of training,harassmentby otheremployees, and being pushed ahead too fast on the job. Ifind no merit to such contention. The record reveals thatRespondent made every reasonable effort to train Evansand gave her every opportunity to perform and advance inaccordance with her own ratherstringentdemands. As toharassment, she claimed that someone turned up the heaton her weldingmachine asa prank and that she constantlycomplained about this and about other horseplay in theplant. There is no evidence in the record, however, that anyparticular employees engaged in such harassment or thathorseplay affected adversely the quality of her workperformance in any manner.In regard to her performanceas a welder,Evans testifiedon cross-examinationas follows:Q.You're saying as a welder you did between 160and 200 percent? 22DECISIONSOF NATIONALLABOR RELATIONS BOARDA.Percent of R E (rate expected).Q. I believe you also complained during the periodof work as a welder you did not receive adequatetraining?A.Any at all.Q. In fact, you say in your affidavit when you wentto work somebody spent 30minutesteaching you toweld?A.Thirty seconds that should have been.When asked if her testimony was that with 30 seconds oftraining she immediately achieved 160 to 200 percent ofthe rate expected of a welder, Evans testified, "Well, therewere a lot of extra breaks taken by welders I took none ofthose."Counsel for General Counsel made efforts torehabilitate some of this testimony, but I find it to be self-serving and unreliable.A few days before her discharge, Evans was called intoPersonnelDirectorHussey's office by her immediatesupervisor,Kauffman. Evans testified that Kauffmancalled this meeting because Evans "had been causing someunhappiness"andwas "complaining about not getting anytraining."The "unhappiness" apparently related to somealleged name-calling on the part of Evans. She testified shewas accused of referring to the two other women welders as"bitches"but denied doing so. Sometime during themeeting, the other two women welders were. called toHussey's office in the presence of Evans. They were askedby Hussey or Kauffman. to reveal the name of the informeron Evans, but both refused. Kauffman, according toEvans, told them they would not be required to do so. Upto this point, the testimony of Evans, Kauffman, andHussey is substantially the same. Kauffman testified thathe told the' two women welders, if they wouldn't reveal thenameof the informers, "there wasn't anything we could doto find out if it was true or not." Hussey testified regardingthis conversation that he "advised that sincethey wouldnot give me the name of the person who did make thisallegation, I would have to disallow it as hearsay-"After the two women welders left Hussey's office, Evanspersisted in her claim to Kauffman and Hussey that shewas not getting enough training on the welding job. As aresult,Hussey advised her, "We are going to start yourtraining program over at the beginning, to give you thebenefit of ^ the doubt." The next day another episodeoccurred. Evans` appeared in Hussey's office, obviouslyemotionally upset, and exclaimed, ". . . the people outthere are saying that the girls forced you to put me back intraining and take me off the line." Hussey disclaimed thisas being untrue and gave Evans the rest of the day off to"go home and relax and come in and see Jim tomorrowand we'll start again." Instead of reporting back the nextday as instructed, Evans phoned Hussey and, requested atransfer back to the fabrication department. Hussey toldher there were no current vacancies in the fabricationdepartment but' to take the next day off, "... relax andcomeinMonday back to welding to start her training." 6Evans reported to work again on Monday, November 20,1972.Kauffman, testified he decided in view of theproblems encountered the week before to put Evans in "anareawhere there weren't so many people." The job,according to Kauffman's testimony, was a basic andsimple operation.Although noapparent problems oc-curred on this day, Kauffman nevertheless concluded thathe "couldn't isolate one person completely from the rest ofthegroup" and decidedto terminateEvans.WhenKauffman told Evans of his decision,she remarked, "Doyou know you have just terminated the last of the unionorganizers."Kauffman denied having prior knowledge ofher union interest or activity.Counsel for General Counselreliesheavily,and almostexclusively, on the so-called employee meeting of Novem-ber 15, 1972, at lunchtime in the plant which Evansattended along with 10 to 12 other employees to establishthat Respondent knew about her union activities and forthis reason terminated her employment. The record isclear,however,thatmany such groups of employeesregularly gathered at variousareas ofthe plant to talk andeat during the lunchbreak. There was nothing conspicuousaboutthe meeting in question.There was no showing thatany supervisor passed nearby to overhear any conversationor even to observe the meeting or otherwise to haveanyreason to believe the employees were in fact discussing theUnion.Based on all the above considerations,I find that Evansengaged in only minimal activities on behalf of the Unionand such activities were not known,by the Respondentprior to her discharge. I further find that her discharge wasoccasioned by justifiable reasons asserted by Respondentand was unrelated to her unioninterestor activity. As theevidence is insufficient to support the complaint allega-tions of unlawful discrimination against Evans, I recom-mend this portion of the complaint be dismissed.The Discharge of Larry ParkerLarry Parker was first employed by Vega in May 1967and, except for a period of about,3 months after he firststartedworking for theCompany,was employed in thedepartment known asthe "stone room" until his dischargeon November 20, 1972. One otherbreak in Parker's tenurein the stone room occurred in October 1972,when hevoluntarily accepted a transfer on the nightshift under thesupervision of Ronald Derby in the fabrication depart-ment.As early as June 1972,Parker became interested andactive in the Union. During the month ofdune,he signed acard and thereafter passed out pamphletsduring the noonrecess, and, accordingto his testimony, attended all unionmeetings held until his discharge.On one occasion when hewas pamphleteering in the plant, he noticedthe presence ofForeman Ron Derby. Parker, placesthis event sometime inOctober 1972. I credit Parker's uncontradicted testimonyin this respect. During this period of approximately 5months, Parker testified that hetalked to anumber ofpeople in the plant, he estimateda total of25, and wassuccessful in obtainingthe signatures on about 10 unioncards.Respondent contendsits reasonsfor discharging Parkers Through some mixup, Respondent didn't pay for the time off grantedEvans.I assume thishas now been corrected. VEGA INDUSTRIES, INC.23are threefold:personal hygiene,absenteeism,and poorwork performance.Parker's supervisor,LloydFowler,testified as follows:A.We had three problem areas. One was absentee-ism, which he had an average of 9.2,the plant averageis 5.2.We had him running a mixer in the stone room,which we have a mix made up by our engineeringpeople of which we had trouble with him following thisprocedure.:atsQ.What was the other reason?A.The other reason was a personal hygieneproblem of which we had many complaints about.Although the record is replete with evidence thatnumerous employees received many verbal and writtenwarning notices for various and sundry infractions ofRespondent's plant rules, the record reveals no evidencethat Parker received any such notice at any time during his5 to 6 years' tenure of employment with the Respondent.Admittedly he received no written notices or was otherwisedisciplined for any of the asserted "reasons" for hisdischarge. I find all three "reasons" advanced by Respon-dent for Parker's discharge to be pure pretext. The realreasonandmotivationmust be sought elsewhere. The"reasons" are discussed as follows:AbsenteeismFowler testified Parker ". . . had an (absenteeism rate)average of 9.2 against the plant average of 5.2." Yet onRespondent's merit rating score sheet, a form maintainedon each employee, Parker is shown as having 54 excusedhours and . zero nonexcused hours. Fowler on cross-examination was asked the question:Q.Would the 54.0 excused hours noted on GeneralCounsel's Exhibit G. C. 10-D be counted in the 9.2average?A.Yes.Fowler"'s further testimony makes it clear that an excusedabsence is an absence for good reason and that absentee-ism was one of the reasons for Parker's termination. Underthese facts, I find that "absenteeism" as a reason forParker's discharge was pure pretext.Parker's Alleged Poor Work PerformanceAccording to Fowler's testimony, he had trouble withParker following the proper procedures in mixing the rightproportion of cement and other ingredients in the concreteportion of the fireplaces. Again, Parker received no writtennotices for this alleged deficiency. Parker testified he wasnever spoken to by Fowler about not following correctmixing procedures. Parker had performed this work over aperiod of! several years, had received no written reprimandsfor this oranyother alleged deficiency, and therefore IcreditParker's testimony over that of Fowler in thisrespect.Moreover, an examination of Respondent's ownrecords regarding Parker's work performance belies anyvalid concern Respondent is alleged to have had relating toParker's ability to perform his assigned tasks. The meritrating records on Parker introduced at the hearing revealan above-average score on quality, quantity, and accuracy.Further ratings show him as being "dependable," "aboveaverage job knowledge," "above average worker," "betterthan average attendance," "good team worker," etc. He isshown as having "average attitude." In sum, there is nocredible evidence in this record to establish the validity ofRespondent's contentions that Parker failed to perform hisassigned tasks, after a satisfactory record of more than 5years on the job, in a satisfactory manner. I find thatRespondent's contention of "poor work performance" asone of the reasons for the discharge of Parker to be entirelypretextual.The Alleged Personal Hygiene ProblemThe record is clear that the area in the stone room whereParker worked was dirty and dusty. It is thus not surprisingthat a hard worker, as Parker proved to be, perspired andno doubt cement dust clung to his skin and work clothing.The surprising thing is that after 5 years or more ofemployment with Respondent such a condition shouldsuddenly become so offensive on the eve of the thenpending union election that Parker's immediate supervisordecided to discharge him. (The election was then scheduledfor December 12, 1972, by a stipulated consent agreementof the parties.)Once again it is noted that Parker admittedly received nowrittenwarning notices covering the alleged personalhygiene problem. Admittedly the complaints about Par-ker's alleged uncleanliness came to Fowler from Parker'sleadman and another fellow employee. Respondent prod-uced neither the leadman nor fellow employee at thehearing and it is a fair inference, which I draw, that theirtestimony would not have favored the position of Respon-dent.Moreover, other employees produced by GeneralCounsel testified that Parker's cleanliness was "no worsethan anybody else." I find an three reasons asserted byRespondent for Parker's discharge to be completelypretextual in order to conceal Respondent's real motiva-tion.Furthermore, the circumstances relating to the mannerinwhich Parker was discharged are most unusual.Admittedly his supervisor, Lloyd Fowler, informed Parkerthat because of his absenteeism and personal hygiene hewas being sent home. Fowler at one point said it was hisdecision to fire Parker, at another that "we" (Scott andFowler) made the decision. In any event, Fowler admittedthat the day he sent Parker home he didn't tell Parker hewas being fired. Fowler testified, "I didn't exactly tell himhe was fired, I told him I was sending him [home] and Mr.Hussey, the personnel manager, would call him later." Thenext day, not having heard from Fowler or Hussey, Parkerphoned Fowler who told him he had forgotten to haveHussey phone him. Twenty to 30 minutes later Husseyphoned Parker. According to Parker's testimony, which Icredit,Hussey told him, "We're going to have to terminateyou because of [your] bad attitude toward the company."Hussey, for all practical purposes, admits he madesubstantially such a statement. Hussey testified in thisrespect, "I called him [Parker] and advised him he hadbeen terminated for insubordination and poor attitude."The discharge of Parker, as in the case of Holmes, was 24DECISIONSOF NATIONALLABOR RELATIONS BOARDaccomplished at a time calculated to frustrate unionactivities, and Respondent's alleged reasons for discharg-ing Parker after more than 5 years of a better-than-averagework record are wholly unconvincing.Sun Hardware Co.,Inc.,173 NLRB 973, 422 F.2d, 1296 (C.A. 9, 1970). See alsoN.L.R.B. v. Joseph Antell, Inc.,358 F.2d 880 (C.A. 1, 1966).Based on consideration of all the evidence concerningParker's discharge, including the timing, the pretextualnature of Respondent's asserted reasons for his discharge,and the manner and abruptness of terminating hisemployment of over 5 years with the Company, I find thatParker was discharged because of his interest and activityin the Union and therefore in violation of Section 8(a)(1)and (3) of the Act.IV. THE EFFECT OF UNFAIR LABOR PRACTICES UPONCOMMERCEThose activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occurringin connection with the operations of Respondent Companyas set forth above in section I, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Thomas Holmes and Larry Parkerbecause of their union or concerted activity, Respondenthas violated Section 8(a)(3) and (1) of the Act.4.By telling its employees, verbally and in writing, thatfuture plantwide raises were frozen because the Unionrefused to sign a request to proceed with the representationelection and filed unfair labor practice charges, Respon-dent has violated Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent, has not discriminated against MurphyEvans in violation of Section 8(a)(3) and (1) of the Act.Nor has Respondent violated the Act in any other mannernot found to be a violation herein.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices- violative of Section 8(a)(3) and (1) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action, including reinstatingand making whole Thomas Holmes and Larry Parker, inorder to effectuate the policies of the Act. All backpay7 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board, and becomeits findings, conclusions, and Order and all objections thereto shall bedeemed waived for all purposes.computations shall be in accordance with F.W. WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER?Respondent, Vega Industries, Inc., Mt. Pleasant, Iowa,its officers, agents,Respondent, Vega Industries, Inc., Mt. Pleasant, Iowa,its officers, agents successors, and assigns, shall:1.Cease and desist from:(a)Discharging, or otherwise discriminatingagainstemployees for engaging in union or concerted protectedactivities.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights asguaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a) Offer to Thomas Holmes and Larry Parker immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make Thomas Holmes and Larry Parkerwholeas setforth in "The Remedy" section above, for anyloss of earnings sufferedas a resultof the discriminationagainst them.(b) Expunge from our records all written warning noticestoThomas Holmes, including those dated January 18,1972, and February 8, 1972, and give no considerationwhatever to such notices in future evaluations relating tohis employment with Respondent.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to ascertain the amount, if any, of backpay dueunder the terms of the recommended Order.(d) Post at its place of business at Mt. Pleasant, Iowa,copies of the attached notice marked "Appendix."s Copiesof said notice, to be furnished by the Regional Director forRegion 18, after being signed by a duly authorizedrepresentativeofRespondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 18, inwriting,within 20 days from the date of this Order, whatsteps have been taken to comply herewith.8 In the event the Board's Order isenforcedby a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelationsBoard"shall read"Posted Pursuant to aJudgment of the United States Court of AppealsEnforcing an Order of theNational LaborRelationsBoard."